Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a heat detector” in lines 5 and 7 and “a smoke detector” in line 7, this is double inclusion as the heat and smoke detector are given antecedent basis in line 3.  
Claim 9 recites the limitations “a heat detector” and “a smoke detector” in line 7, this is double inclusion as the heat and smoke detector are given antecedent basis in lines 5 and 6.  
Claim 10 recites the limitations “a heat detector” in lines 6 and 7 and “a smoke detector” in line 7, this is double inclusion as the heat and smoke detector are given antecedent basis in line 4.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 9-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wilkins (U.S. 2008/0277125).
With respect to claims 1, 9, and 10 Wilkins discloses a fire sprinkler system (abstract and figure 1) comprising: a pipe system (piping of figures 1 and 2) at least one of a heat detector and a smoke detector (paragraph 0053, figure 2, #46): and
a solenoid valve coupled along the pipe system (figures 1 and 2, #16) and operably associated with the at least one of a heat detector and the smoke detector (paragraph 0053), the solenoid valve being operable to permit water to flow therethrough upon receiving a signal from the at least one of a heat detector and a smoke detector (paragraphs 0053 and 0056, as the signal from the smoke/heat detector then actuates the control valve 16). Claims 9 and 10 are method claims reflective of the above apparatus claim.
With respect to claim 2, Wilkins discloses a water pressure flow switch (pressure sensor 17b) configured to detect the flow of water through the solenoid valve (paragraph 0043, see figure 2b).
With respect to claim 5, Wilkins discloses the pipe system comprises a water supply pipe (30) and a system supply pipe (40), with the solenoid valve being coupled therebetween (see figures 1 and 2a).
With respect to claim 6, Wilkins discloses a water supply side pressure gauge (60) for providing a pressure reading within the water supply pipe and system side pressure gauge (25) for providing a pressure reading within the system supply pipe (as seen in figure 1).
With respect to claim 7, Wilkins discloses a main isolation control valve coupled to the water supply pipe (valve 12a, coupled to 30) and a secondary control valve coupled to the system supply pipe (control valve 40a coupled to 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of McHugh (U.S. 2009/0188567).
With respect to claim 3, Wilkins discloses the fire sprinkler system of claim 2, further comprising a fire alarm (43), but fails to disclose the water pressure flow switch being configured to activate the fire alarm upon detection of the flow of water through the solenoid valve.
McHugh, paragraph 0003, discloses the flow of water in the conduits generally means that a fire is present in the building, the switch or sensor typically triggers a fire alarm or sends an appropriate signal directly to a fire department.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the flow switch activating a fire alarm and sending a signal to the fire department as disclosed by McHugh into the system of Wilkins, as doing so would activate the alarm when a ire is present in the building due to physical water flow in the sprinkler system which is reflective of actuation of the system (and not for a smoke alarm or heat detection that does not lead to release of the sprinklers, i.e. a false alarm). 
With respect to claim 4, Wilkins as modified discloses the water pressure flow switch is configured to send a signal to at least one of a fire department and an alarm company upon detection of the flow of water through the solenoid valve (as noted in the above rejection of claim 3).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of Blackshaw (U.S. 5,287,702)
With respect to claim 8, Wilkins discloses using a solenoid valve, but fails to disclose the solenoid valve is selectively powered by 24 volts direct current. 
Blackshaw, column 3 row 65 through column 4 row 10, discloses using 24-volt DC to energize a solenoid to open a valve. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize 24 volts of DC as disclosed by Blackshaw as the voltage powering the solenoid in that of Wilkins, since such voltage is known to be used in opening valves in fire suppression systems. Furthermore, since it has been held that discovering the optimum vale involves only routine skill in the art (MPEP 2144.05II-b) and when looking at known prior art of solenoid valves such as Blackshaw already using 24 volts of DC power one would know that such valves are being used to properly power the valves. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752